DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 14 April 2022 with respect to claim 26 have been fully considered and are persuasive.  The rejection of claim 26 has been withdrawn. 
Applicant’s arguments filed 14 April 2022 with respect to claim 25 have been fully considered and are not persuasive.  Applicant argues that steam does not enter autoclave 20 as it passes through plug 25 while inside the dispensing tube 34.  The Examiner respectfully disagrees.  This interpretation is due to the broadest reasonable interpretation that steam is “introduced into the coupling bend” as soon as steam enters into the internal area defined by the autoclave 20.  If the claim were amended to recite the explicit flow path of the steam, then the Examiner would withdraw the rejection.  For example, the claim could recite that the steam “is introduced through the coupling bend and travels through the tube end to be removed by the removal connection piece” in order to overcome the instant rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure (US 4,547,339).
In regard to claims 22-24, McClure teaches a method for removing a low-germ liquid (a pharmaceutical product; see col. 1, lines 12-18) from a conduit system (filling machine having dispensing nozzles 10) having a removal connection piece (dispensing tube 34), a coupling bend (autoclave 20) detachably connected to the removal connection piece (via union of the compression nut 33 of the nozzle 10 and the compression sleeve 32 of the autoclave), and a tube end (lower dispensing outlet of the dispensing tube 34) of the removal connection piece protruding into the coupling bend (see Figure 3), the method comprising: a) introducing pure steam into the coupling bend through the tube end (see steam flow path arrows in figure 3); and b) contacting an inner face, outer face and end face of the tube end with the pure steam for a sufficient time to thereby sterilize the tube end as timed by cycle timer 44 (see col. 5, lines 19-28).  See col. 3, lines 22-52 which discusses the flow path of the steam being downward through the inside of the dispensing tube, around the bottom end and back up in a gap between the outside face of the dispensing tube and the inside face of the inner wall of the coupling bend (reversing tube 27).  See Figures 1-5 and col. 2, line 54 through col. 3, line 66.
In regard to claim 25, it is viewed that the pure steam is introduced into the coupling bend through an opening in the coupling bend that is spaced apart from the tube end as the plug 25 is at the opposite end of the coupling bend (autoclave 20) than the tube end of the dispensing tube 34.  See figure 3.  This interpretation is due to the broadest reasonable interpretation that steam is “introduced into the coupling bend” as soon as steam enters into the internal area defined by the autoclave 20.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Clusserath et al. (US 9,522,818; hereinafter “Clusserath”).
In regard to claim 27, McClure teaches that the dispensing nozzles 10 of the conduit system receive the low-germ liquid via tubing 16 which is connected to a source of the product supply.  The source of the product supply is not picture but is necessarily equivalent to the claimed low-germ liquid container.
McClure is silent in regard to a step of causing the low-germ liquid to flow from one side of a wall to the removal connection piece disposed on the other side of the wall.
Clusserath discloses a filling machine wherein the filling element 10 is located in a housing 9.  The housing 9 includes walls 9.1, 17 and 18, as well as the structure of the rotor element 3.1 and has the purpose of isolating the containers 2 to be filled from the external environment.  Thus, the liquid to be dispensed by the filling element 10 is passed from one side of a wall to another side of the wall.  See Figure 2 and col. 4, line 53 through col. 5, line 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the housing structure of Clusserath with the filling machine apparatus of McClure for the purpose of for the purpose of isolating the containers to be filled from the external environment such that sterility can be maintained.
In regard to claim 28, McClure teaches that condensate is discharged in condensate line 22.
McClure is silent in regard to a step of discharging the condensate through a condensate discharge disposed on the opposite side of a wall from the coupling bend.
Clusserath discloses that the filling element 10 includes a removable rinsing cap element 19 which is attached thereto in order to clean the filling element.  The rinsing cap includes a discharge (vertical discharge 23) which passes from one side of the inner wall 18 of the housing 9 to the other.  See Figure 2 and col. 6, lines 8-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the housing structure and discharge line passing from one side to the other of Clusserath with the filling machine apparatus of McClure for the purpose of isolating the containers to be filled from the external environment such that sterility can be maintained and allowing for the condensate to be passed outside of the housing.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774